SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1340
CAF 13-01090
PRESENT: CENTRA, J.P., FAHEY, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF JOHNATHAN CRAIG,
PETITIONER-RESPONDENT,

                      V                                          ORDER

AMBER M. YAKYMOVITCH, RESPONDENT-APPELLANT.


CHARLES T. NOCE, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF
COUNSEL), FOR RESPONDENT-APPELLANT.

MAUREEN A. PINEAU, ROCHESTER, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Monroe County (John B.
Gallagher, Jr., J.), entered May 10, 2013 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, awarded
petitioner sole custody of the subject children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    January 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court